Title: From George Washington to Capel & Osgood Hanbury, 28 June 1766
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon 28th June 1766.

The bearer of this, Mr Benja. Sebastian, a young Gentleman of this Country is going Home for Holy Orders; and being in want of a small Sum of Money, please to let him have upon demand Sixty pounds Sterg and place it to Acct of Mastr Jno. Parke Custis, who is allowed Interest for the same here—If it shoud lye in your way to facilitate the design of Mr Sebastian’s Trip to England, as also of Mr Masey’s, who accompanies him for the same purpose above mentioned it will be doing an acceptable favr to two very deservg young Gentln as well as to Yr Most Obedt Hble Servt

Go: Washington

